PER CURIAM.
The employer/carrier appeals from an order of the deputy commissioner awarding workers’ compensation benefits to claimant. We find competent substantial evidence to support the deputy’s award, including the provision for payment of Dr. Feldman’s medical bills. However, we remand for further proceedings at which uncertainty concerning the amount of his charges can be removed by the submission in evidence of written bills or statements. See American Grinding & Equipment v. Rodman, 411 So.2d 917 (Fla. 1st DCA 1982); Decks, Inc. of Florida v. Wright, 389 So.2d 1074 (Fla. 1st DCA 1980).
Affirmed in part and remanded for proceedings consistent with this opinion.
BOOTH, WIGGINTON and NIMMONS, JJ., concur.